Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

         (released the 2 weeks prior to December 31, 2018)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



A-17-1307           State v. Tyree
A-18-343,
A-18-344            Kresl v. Leisure
A-18-384,
A-18-385,
A-18-386            In re Interest of Logan K. et al.
A-18-396            In re Interest of Jerze H.
A-18-420            In re Conservatorship & Guardianship of Dolores L.
A-18-528            In re Interest of Gavin K.


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.